                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    THERESA BROOKE,                                        Case No. 18-cv-06424-SVK
                                   8                    Plaintiff,
                                                                                               ORDER TO SHOW CAUSE RE
                                   9             v.                                            SETTLEMENT
                                  10    YANG'S BROTHER INTERNATIONAL                           Re: Dkt. No. 7
                                        CORPORATION,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff reports that this case has settled. ECF 7. All previously-scheduled deadlines and

                                  14   appearances are vacated.

                                  15           By January 2, 2019, the parties shall file a stipulation of dismissal. If a dismissal is not filed

                                  16   by the specified date, then the parties shall appear on January 15, 2019 at 10:00 a.m. and show cause,

                                  17   if any, why the case should not be dismissed. Additionally, the parties shall file a statement in

                                  18   response to this Order no later than January 8, 2019, advising as to (1) the status of the parties’ efforts

                                  19   to finalize settlement, and (2) how much additional time, if any, is requested to finalize the settlement

                                  20   and file the dismissal.

                                  21           If a dismissal is filed as ordered, the Order to Show Cause hearing will be automatically

                                  22   vacated and the parties need not file a statement in response to this Order.

                                  23           SO ORDERED.

                                  24   Dated: November 13, 2018

                                  25

                                  26
                                                                                                        SUSAN VAN KEULEN
                                  27                                                                    United States Magistrate Judge
                                  28
